Name: Commission Regulation (EEC) No 320/93 of 12 February 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 2. 93 Official Journal of the European Communities No L 37/13 COMMISSION REGULATION (EEC) No 320/93 of 12 February 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 121 tonnes of milk powder and 150 tonnes of butterail ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food . aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . b) OJ No L 174, 1. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 37/ 14 Official Journal of the European Communities 13 . 2. 93 ANNEX I LOT A 1 . Operations Nos ('): 1390/92 (Al ), 1391 /92 (A2) 2. Programme : 1992 3. Recipient (2) : World Food Programme, via Cristoforo Colombo 426, 1-00145 Roma, telex : 626675 I WFP 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Tanzania (Al ) and Pakistan (A2) 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (3)(6) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.E.I.) and OJ No C 182, 13. 7. 1991 , p. 24 8 . Total quantity : 150 tonnes 9. Number of lots : 1 in 2 parts (see Annex II) 10. Packaging and marking P) : OJ No C 114, 29. 4. 1991 , p. 1 (under I.E.2.1 and I.E.3) Al : metal drums (in 20-foot containers - FCL/FCL)(8) A2 : 5 litre metal cans (without cardboard cross-pieces) ¢ Markings in English Supplementary markings : see Annex II 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : : 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. .3  11 . 4. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 1.3. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1993 (b) period for making the goods available at the port of shipment : 5 .  25. 4. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3:/ 1993 (b) period for making the goods available at the port of shipment : 19 . 4  9. 5 . 1993 (c) deadline for . the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders and tendering securities (') : ; Bureau de l'aide alimentaire, Ã 1 attention de Monsieur T. Vestergaard, batiment Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) . 25. Refund payable on application by the successful tenderer (4) : Refund applicable 11.2. 1993, fixed by Commission Regulation (EEC) No 158/93 (OJ No L 21 , 29. 1 . 1993, p. 22) 13 . 2. 93 Official Journal of the European Communities No L 37/15 LOT B 1 . Operation No ('): 1387/92, 1388/92 and 1389/92 2. Programme : 1992 3. Recipient ^) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 i wfp) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Cuba (Bl ), Uganda (B2), Tanzania (B3) 6 . Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): see OJ No C 114, 29 . 4. 1991 , p. 1,1. A. 1 . 8 . Total quantity : 563 tonnes 9. Number of lots : 1 (see Annex II) 10 . Packaging and marking : see OJ No C 1 14, 29. 4. 1991 , p. 1 (I. A. 2. 3. and I. A. 3 .) B2-B3 : in 20-foot containers (FCL/FCL) Markings in English (B2-B3) and Spanish (Bl ) Supplementary markings : . See Annex II 1 1 . Method of mobilization of product : Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 3  11 . 4. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 1.3 . 1993 21 . A. In the case of a second invitation to tender : (a). deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1993 (b) period for making the goods available at the port of shipment : 5  25. 4. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3. 1993 (b) period for making the goods available at the port of shipment : 19 . 4  9 . 5. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 11.2. 1993, fixed by Commission Regulation (EEC) No 158/93 (OJ No L 21 , 29. 1 . 1993, p. 22) No L 37/ 16 Official Journal of the European Communities 13 . 2 . 93 LOTS C, D 1 . Operation Nos (') : 1380/92 to 1383/92 2. Programme : 1992 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 i wfp) 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Mauritania (Cl ), Botswana (C2), Burundi (C3), Bolivia (lot D) 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): (see OJ No C 114, 29. 4. 1991 , p. 1 , I.B.I.) 8 . Total quantity : 966 tonnes 9. Number of lots : 2 (see Annex II) 10. Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 1 (I. A. 2. 3 , I. B. 2. and I. B. 3 .) C3 : in 20-foot containers Markings in English (2), French (Cl , C3), Spanish (D) Supplementary markings : see Annex II 11 . Method of mobilization of product : Community market ¢ The vitaminized skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port, of shipment : 22. 3.  11 . 4 . 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 1.3. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 15. 3 . 1993 (b) period for making the goods available at the port of shipment 5 .  25. 4. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1993 (b) period for making the goods available at the port of shipment : 19 . 4.  9. 5. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 11 . 2. 1993, fixed by Commission Regulation (EEC) No 158/93 (OJ No L 21 , 29. 1 . 1993, p. 22) 13 . 2 . 93 Official Journal of the European Communities No L 37/17 LOT E 1 . Operation No ('): 1140/92 2. Programme : 1992 3 . Recipient (2) : UNRWA  Supply Division  Vienna International Centre, PO Box 700, A-1400 Vienna, Austria telex : 135310 A  fax ( 1 ) 230 75 29 ' 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149 Jerusalem, Israel ; (tel . (972-3) 82 80 93 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) 5 . Place or country of destination (^ : Israel 1 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): (See OJ No C 114, 29. 4. 1991 , p. 1 , I.B.I ) 8 . Total quantity : 592 tonnes 9 . Number of lots : 1 10 . Packaging and marking Q : 1 kg sachets See OJ No C 114, 29 . 4. 1991 , p. 1 . (I.B.2, I.B.3 and IA2.1 ) Markings in English ; Supplementary markings : 'UNRWA' 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins added after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Ashdod 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : .12  25. 4. 1993 18 . Deadline for the suply : 17. 5 . 1993 ' 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15. 3 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29. 3 . 1993 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 26. 4  9. 5. 1993 (c) deadline for the supply : 31 . 5 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 13 . 4. 1993 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 10  23 . 5. 1993 (c) deadline for the supply : 14. 6 . 1993 22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : Refund applicable 11 . 2. 1993, fixed by Commission Regulation (EEC) No 158/93 (OJ No L 21 , 29. 1 . 1993, p. 22) No L 37/ 18 Official Journal of the European Communities 13 . 2. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative . to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The agricultural exchange rate can be fixed in andvance, in application of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387 31 . 12. 1992, p. 17). 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33 (lot D : see Venezuela). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin .  Veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animal, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing.  A2 : a certificate in English stating that the butteroil does not contain any pork fat (lard). Q Consignment to be stowed in 20-foot containers not more than 17 tonnes each, net, nor more than 50 containers being shipped per week on any vessel . The contracted shipping terms shall beconsidered full liner terms (liner in / liner out) free Ashdod / container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 1 5 days as detailed .above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. (8) Notwithstanding OJ No C 114, 29 . 4. 1991 : 190 to 200 litre/kilo metal casks. 13. 2. 93 Official Journal of the European Communities No L 37/ 19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ' ton) Quantidades parciais . (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. DrÃ ash ariu . Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 150 A1 : 100 1390/92 WFP / 0224702 / Dar-es-Salaam A2 : 50 1391 /92 WFP / 0400300 / Karachi B 563 B1 : 267 1387/92 PAM / 0439100 / Havana B2 : 180 1388/92 WFP / 0332500 / Kampala via Mombasa B3 : 116 1389/92 WFP / 0224702 / Dar-es-Salaam C 586 CI : 176 1380/92 PAM / 0005506 / Nouakchott C2 : 250 1381 /92 WFP / 0032404 / Lobatsi via Durban C3 : 160 1383/92 PAM / 0304701 / Bujumbura via Dar-es-Salaam D 380 1382/92 PAM / 0273501 / Bolivia via Arica